               Case 1:19-cv-11388-PKC Document 23           Filed 03/18/20 Page 1 of 1




WINDELS                  Windels
                         Marx
      MARX               Lane&
                         Mittendorf, LLP           windelsmarx.com


John H. Keneally
212.237.1231
                                                 156 West 56 th Stteet I New York, NY 10019
jkencally@,vindelsmarx.com
                                                 T. 212.237,1000 I F. 212,262.1215




                                                 March 18, 2020

Via ECF

Hon. P. Kevin Castel
United States District Comi
Southern District of New York
500 Pearl Street, Courtroom 11 D
New York, New York 10007

         Re:      Verragio, Ltd. V. H.J. Namdar Diamonds
                  19-cv-11388{PKC)

Dear Judge Castel:

       This firm represents plaintiff, Verragio, Ltd., in the above-referenced matter. I write in
connection with the Initial Conference scheduled for March 23, 2020 at 12:00 p.m. I respectfully
request an adjournment of the conference. This is the third request for an adjournment. This
adjournment is requested because on Sunday, March 15, 2020, lead counsel for Verragio, Ltd. was
informed that he tested positive for COVID-19. Given counsel's current medical condition he will
be unable to participate in the conference. As a result, I respectfully request that the conference
be rescheduled for Monday, April 6, 2020 at 12:00 p.m. Defendant's counsel consents to this
request.

         Thank you for Your Honor's attention to this matter.



                                                      Very tmly yours,

                                                    Isl John H. Keneally
                                                      John H. Keneally


cc:      Jonathan J. Ross, Esq. (via ECF)
         Howard Kroll, Esq. (via Email)


{11795100:1}
